Citation Nr: 0617005	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-12 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been obtained to reopen 
the previously denied claim of entitlement to a sleep 
disorder (claimed as sleeplessness).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied the benefit sought on 
appeal.  The Board first considered this appeal in March 2005 
and found that new and material evidence had not been 
obtained to reopen the claim.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in February 2006 the Court granted a joint 
motion for remand.  Accordingly, the Court vacated that 
portion of the Board decision declining to reopen the issue 
of entitlement to service connection for a sleep disorder and 
remanded the issue for further consideration of the evidence 
of record.

The issue of entitlement to service connection for a sleep 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
sleeplessness in a June 1996 rating decision.  The veteran 
was notified of the decision and of his appellate rights, but 
did not appeal the denial.

2.  Evidence obtained since the June 1996 rating decision 
denying service connection for sleeplessness is new and bears 
directly or substantially upon the issue at hand.




CONCLUSIONS OF LAW

1.  Evidence obtained since the RO denied entitlement to 
service connection for sleeplessness is new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  The issue of entitlement to service connection for a 
sleep disorder, claimed as sleeplessness, is reopened.  
38 U.S.C.A. §§ 1110, 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that he has had problems sleeping since 
he was in elementary school, but that he either developed a 
sleep disorder or aggravated a pre-existing sleep disorder 
during his two month period of active service.  He was 
discharged from service in January 1971 at the convenience of 
the government.  In May 1996, he submitted an application for 
VA compensation or pension benefits and listed sleeplessness 
as one of his disabilities.  

In June 1996, the RO denied service connection for 
sleeplessness, finding that the veteran had not submitted a 
well-grounded claim as there was no evidence of a sleep 
disorder having its origin in service.  The veteran was 
advised of his appellate rights, but did not appeal the 
denial of benefits.  As such, the rating decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran now seeks to reopen his claim for service 
connection for a sleep disorder.  The Board notes that the RO 
implicitly reopened the veteran's claim by deciding the issue 
on the merits in its February 2002 rating decision.  The 
Board, however, is required to address the issue of reopening 
notwithstanding the RO's decision on the merits.  See Barnett 
v. Brown, 83 F.3d 1380 (1996). 

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed prior to August 2001, 
such as this claim, "new and material evidence" is defined 
as evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  With these 
considerations, the Board must now review all of the evidence 
which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in June 1996.  

At the time of the June 1996 rating decision, the record 
included the veteran's service medical records reflecting no 
complaints of sleep problems upon entry into service and 
treatment mainly for shortness of breath and chest pains with 
exertion during the brief period of active service.  In 
December 1970, the veteran complained of headaches and was 
noted to have "not enough sleep."  The veteran was not 
diagnosed as having a sleep disorder at that time or at any 
other time during service.  He underwent a discharge 
examination later in December and was found to have 
experienced no significant injury or disease during service 
and no aggravation of pre-existing conditions.  He was given 
an honorable discharge at the convenience of the government.


In January 1978, the veteran presented for examination in 
order to re-enlist in the armed services.  The veteran 
reported on a medical history that he was in good health and 
again marked that he did not have frequent trouble sleeping.  
It was noted that he was previously discharged for family 
reasons.  The veteran was not found to be qualified for re-
enlistment.

Based on the evidence as outlined above, the RO denied 
service connection for sleeplessness as not being shown 
during service.  Since that time, post-service treatment 
records have been obtaining showing a history of alcohol 
abuse and psychiatric treatment for various psychoses, 
including a schizoaffective disorder and post-traumatic 
stress disorder due to childhood traumas.  The veteran was 
also evaluated by a psychiatrist from his place of employment 
and determined in 1995 to have a diurnal time reversal 
causing tiredness during the day and alertness during the 
night.  It was recommended that the veteran work at night, 
but later recommended that the veteran take some time off of 
work.  The veteran was found upon VA neurologic examination 
in December 2001 to have a sleep disorder, but there was no 
opinion rendered as to the etiology of the disorder.

The veteran testified before the Board in January 2005 that 
he had experienced sleep problems since elementary school and 
that he had developed a nervous condition due to the abusive 
family life in which he lived prior to entry into active 
service.  The veteran stated that he believed his 
sleeplessness increased during service and that he had 
recently been advised by VA physicians that he had some type 
of sleep apnea.

When considering the evidence of record in the light most 
favorable to the veteran and considering the new evidence to 
be wholly credible as per Justus, the Board finds the 
evidence is both new and material.  Specifically, the 
diagnosis of a sleep disorder and the veteran's testimony 
were not previously before agency decision-makers and speak 
directly to the issue of whether or not the veteran has a 
current disability that began during service or one that 
increased in severity during service.  At this juncture, the 
Board will not weigh the evidence of record, but will find 
that the evidence is sufficient to reopen the previously 
denied claim.  The merits of the claim will be decided at a 
later date as discussed below.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a sleep disorder, 
claimed as sleeplessness, is reopened.


REMAND

The evidence of record shows that the veteran did not 
complain of a sleep disorder upon entry into service or upon 
discharge from service.  He was, however, found to have 
headaches and "not enough sleep" during service.  Because 
he is now diagnosed as having a sleep disorder, the Board 
finds that VA has a duty under 38 C.F.R. § 3.159(c)(4) to 
have the veteran and his medical records examined by a 
medical professional to determine the nature of any current 
sleep disability.  A medical opinion as to the etiology of 
any currently diagnosed disorder, including an opinion as to 
the possible aggravation of a pre-existing condition, is 
needed to fully assess the veteran's claim.  Therefore, this 
matter must be remanded for further development of the 
medical record.

Upon remand, the veteran should be provided additional VCAA 
notice to ensure that all current requirements have been met 
and he is provided every opportunity to identify pertinent 
evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
per Dingess.  Perform all necessary 
development as a consequence of any 
response received from the veteran.

2.  Obtain all treatment records for a 
sleep disorder, including any and all 
testing with respect to a possible 
diagnosis of sleep apnea.  Associate 
all records with the claims folder.

3.  After all treatment records have 
been associated with the claims folder, 
schedule the veteran for an examination 
to determine the nature and etiology of 
his complaints of sleeplessness.  The 
examiner should review all medical 
evidence and the veteran's testimony at 
his Board hearing in January 2005.  The 
examiner should perform all necessary 
testing and render all appropriate 
diagnoses.  The examiner should 
specifically comment on the following:  
(a) the veteran's assessment that he 
has had a sleep problem since 
elementary school; (b) his medical 
histories given in 1970 and 1978 
showing no difficulty sleeping; (c) the 
lack of treatment for a sleep disorder 
during service; (d) the finding of no 
aggravation of a pre-existing condition 
upon discharge from service; and, (e) 
the veteran's complaints of difficulty 
sleeping in conjunction with mental 
illness.  The examiner should then be 
requested to state, with respect to all 
diagnosed disabilities, whether it is 
at least as likely as not that a sleep 
disability began during service or  as 
a consequence of service.  If the 
examiner finds that the veteran had a 
pre-existing sleep disorder as opposed 
to a pre-existing psychiatric disorder, 
the examiner should specifically state 
if such a sleep disorder increased in 
severity during service beyond the 
normal progression of the disorder.  
All opinions expressed must be 
supported by complete rationale.

4.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


